IN THE SUPREME COURT OF THE STATE OF DELAWARE


KATTEN MUCHIN ROSENMAN LLP,                   §
                                              §   No. 151, 2016
      Intervenor Below,                       §
      Appellant,                              §   Court Below: Court of
                                              §   Chancery of the State of
      v.                                      §   Delaware
                                              §
MARTHA S. SUTHERLAND as Trustee               §   C.A. No. 2399-VCS
of the Martha S. Sutherland Revocable Trust   §
dated August 18, 1976,                        §
                                              §
      Plaintiff Below,                        §
      Appellee.                               §


                          Submitted: December 14, 2016
                          Decided:   January 3, 2017

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.

Upon appeal from the Court of Chancery. REVERSED.

David S. Eagle, Esquire, Sean M. Brennecke, Esquire, Klehr Harrison Harvey
Branzburg LLP, Wilmington, Delaware; Ted S. Helwig, Esquire, Bonita L. Stone,
Esquire, (Argued), Katten Muchin Rosenman LLP, Chicago, Illinois, Attorneys for
Intervenor Below, Appellant, Katten Muchin Rosenman LLP.

Evan Williford, Esquire, Andrew J. Huber, Esquire, The Williford Law Firm LLC,
Wilmington, Delaware; Norman J. Lerum, Esquire, (Argued), Catherine Lerum,
Esquire, Norman J. Lerum, P.C., Chicago, Illinois, Attorneys for Plaintiff Below,
Appellee, Martha S. Sutherland.


STRINE, Chief Justice:
      This appeal concerns a dispute over when a charging lien may be imposed

on a judgment to recover unpaid attorney‘s fees. In this opinion, we embrace the

definition that a charging lien is ―an equitable right to have costs advanced and

attorney‘s fees secured by the judgment entered in the suit wherein the costs were

advanced and the fee earned,‖1 which had been previously adopted by the Court of

Chancery in its earlier decision in Zutrau v. Jansing.2 In the matter before us, the

Vice Chancellor supplemented the prerequisites for a charging lien to confine an

attorney to her unpaid fees that are directly connected to the recovery she obtains

on her client‘s behalf. But, that supplement is, to our minds, inequitable because it

denies an attorney full compensation for the work she contracted to do on behalf of

her client and thus undermines the utility of a charging lien in encouraging counsel

to provide legal services to clients by ensuring them that their contractual right to a

fee will be upheld by the judiciary. Accordingly, we reverse.

                                         I.

      Sutherland Lumber-Southwest, Inc. and its sole stockholder, Dardanelle

Timber Co., are family owned and operated companies in the business of operating

retail lumber yards and stores.      For simplicity purposes, Sutherland Lumber-

Southwest and Dardanelle are collectively referred to as ―the Sutherland Lumber


1
 7A C.J.S. Attorney & Client § 523 (Westlaw 2016).
2
  2014 WL 7013578 (Del. Ch. Dec. 8, 2014), aff’d, 123 A.3d 938 (Del. 2015), reargument
denied (Sept. 17, 2015), cert. denied, 136 S. Ct. 1198 (2016).
Companies.‖       Dwight D. Sutherland, Sr.—the founder and president of the

Sutherland Lumber Companies—split the common stock of Dardanelle evenly

among his four children: Dwight Jr., Perry, Todd, and defendant Martha.3 Dwight

Sr. retained ownership of all of Dardanelle‘s preferred voting stock. As of 2001,

Dwight Jr., Perry, Todd, and Martha served as directors on the Sutherland-Lumber

Southwest board with Dwight Sr. and his wife, Norma. Only Dwight Sr., Dwight

Jr., Perry, and Todd served as directors on the Dardanelle board. In 2002, Dwight

Jr. resigned from both boards.

       When Dwight Sr. died in late 2003, Perry acquired the power to vote the

preferred shares.4 Thereafter, Perry and Todd allied together and, as a result of

their common shares and Perry‘s power to vote the preferred shares, they

controlled the Sutherland Lumber Companies.5 In February 2004, Perry and Todd

ousted Martha from her position as a director on the Sutherland Lumber-Southwest

board and replaced her with their cousin, Mark Sutherland. That same day, the

Sutherland Lumber Companies executed employment agreements with Perry and

Todd. Perry, who previously served as vice-president of the Sutherland Lumber

Companies, was appointed President and CEO of the Sutherland Lumber


3
  To avoid confusion, the members of the Sutherland family are referred to by their first names.
4
  After Dwight Sr. passed away, the preferred stock, which carried voting rights, was transferred
to a trust for Dwight Sr.‘s wife‘s benefit. Perry was the trustee of the trust, and therefore, he
obtained the power to vote the preferred shares. Sutherland v. Sutherland, 958 A.2d 235, 237
(Del. Ch. 2008).
5
  Id.
                                               2
Companies, and Todd was appointed vice-president and secretary of Sutherland

Lumber-Southwest.6

       Martha reacted to her ouster by, among other things, litigating. She first

retained plaintiff Katten Muchin Rosenman LLP to represent her in a § 220 books

and records request of the Sutherland Lumber Companies.7 Although Martha and

Katten disagree over whether they entered into a written fee agreement, the parties

agree that Katten was not providing its services on a contingency fee basis and was

instead entitled to fees on an hourly rate basis and to reimbursement of its

expenses.8 Indeed, Katten sent Martha monthly invoices based on hourly billing,

which Martha paid for several years.9

       In 2006, Martha, with Katten as her counsel, filed a derivative and double-

derivative action against Perry, Todd, and Mark alleging, among other things, that

Perry‘s and Todd‘s employment agreements with the Sutherland Lumber

Companies were a result of self dealing. In response, the boards of the Sutherland

Lumber Companies added a new director, Bryan Jeffrey, and designated him as a




6
  Sutherland v. Dardanelle Timber Co., 2006 WL 1451531, at *2 (Del. Ch. May 16, 2006).
7
  8 Del. C. § 220.
8
  Oral Argument at 42:57, Katten Muchin Rosenman LLP v. Sutherland, No. 151, 2016 (Del.
Dec. 14, 2016).
9
  Katten insists that it entered into a written fee agreement with Martha. App. to Opening Br. at
A0239 (Aff. of Bonita L. Stone). Martha, however, maintains that ―to the best of [her]
recollection, [she] did not sign an engagement letter.‖ Id. at A0998 (Aff. of Martha S.
Sutherland).
                                               3
one-person special litigation committee.10             Jeffrey investigated the merits of

Martha‘s complaint and concluded that the Sutherland Lumber Companies should

not pursue her claims, but he did make recommendations that Perry‘s and Todd‘s

employment agreements should be amended. In July 2007, the Sutherland Lumber

Companies‘ boards eliminated Perry‘s and Todd‘s guaranteed two-year‘s salary if

terminated for cause, modified provisions in Perry‘s and Todd‘s employment

agreements that previously allowed them to compete with the Sutherland Lumber

Companies, and imposed caps on the amount of services Perry and Todd could

receive at the Sutherland Lumber Companies‘ expense.

         By 2011, Martha accrued $766,166.75 in unpaid attorney‘s fees for services

that Katten provided in this litigation between 2009 and 2011. In the spring of

2011, Katten withdrew as counsel.              One of Martha‘s attorneys from Katten,

Stewart Kusper, left the firm and continued to represent her.

         After Martha‘s litigation concluded in 2012—without her securing any

additional relief on behalf of the Sutherland Lumber Companies—she sought an

award of attorney‘s fees from the Sutherland Lumber Companies for all of her fees

arising from the § 220 action and from overcoming the special litigation

committee‘s investigation and recommendation to terminate the litigation, plus

$25,000 in fees for defending against the summary judgment argument aimed at


10
     Sutherland v. Sutherland, 2010 WL 1838968, at *3 (Del. Ch. May 3, 2010).
                                                4
the employment agreement claim. In total, Martha asked for $1.4 million in

attorney‘s fees and, in doing so, she used Katten‘s invoices that detailed the

services it provided to her and its expenses incurred on her behalf while it

represented her as a reasonable basis for the fees she should be awarded.11 Indeed,

in Martha‘s petition for an award of attorney‘s fees, she argued that the $1.4

million in attorney‘s fees she incurred from Katten were ―fair and reasonable.‖12

As the fee petition explained, ―[t]his case involved complex and difficult factual

and legal corporate law issues requiring extensive legal and factual analysis and

work by counsel, as can be expected in a derivative and double derivative

action.‖13 And, as Kusper stipulated in his sworn affidavit in support of Martha‘s

petition, the fees billed by Katten ―were reasonable and necessary under the

circumstances.‖14 Relying on Katten‘s invoices, the Court of Chancery awarded

Martha $275,000 in fees for the minor benefits that she obtained on behalf of the

Sutherland Lumber Companies in 2007 when, as a result of Martha‘s and Katten‘s




11
   Kusper, who was deeply involved with Martha‘s litigation while at Katten, argued the fee
application on Martha‘s behalf.
12
    App. to Opening Br. at A0133 (Plaintiff Martha S. Sutherland‘s Petition for an Award of
Attorney‘s Fees and Litigation Expenses).
13
   Id.
14
   Aff. of Stewart T. Kusper in Supp. of Plaintiff Martha S. Sutherland‘s Petition for an Award of
Attorney‘s Fees and Litigation Expenses, at ¶¶ 32, 36, Sutherland v. Sutherland, C.A. No. 2399-
VCN (Del. Ch. Apr. 1, 2014).
                                                5
efforts, the Sutherland Lumber Companies amended Perry‘s and Todd‘s

employment agreements.15

       Katten then intervened in the action and attached a petition for a charging

lien on the entire fee award of $275,000.16 Katten then moved for summary

judgment on its petition and, in February 2016, the Court of Chancery denied

Katten‘s motion because Katten had already been paid for its services that helped

produce the benefits for the Sutherland Lumber Companies.                     The Court of

Chancery explained its denial:

       Katten has been paid in full for its invoices based on its work that
       provided both benefits to the family companies and the basis for the
       Court‘s fee award. In essence, Katten seeks imposition of a charging
       lien for work which caused no benefit and has no connection to the
       recovery, other than having occurred in the same litigation. The
       Court in Doroshow recognized that because a law firm represented a
       client on a contingent fee basis, ―the law firm had not been
       compensated before its work produced the funds.‖ Seeking a
       charging lien for work which produced no benefit when the law firm
       has already been paid for the work which produced the benefit
       (whether the benefit for the family corporation or the corresponding
       fee award) is inconsistent with the theoretical underpinnings of the
       attorney’s charging lien.17




15
   Opening Br. of Intervenor Below/Appellant App. at Add. 4 (Sutherland v. Sutherland, C.A.
No. 2399-VCN (Del. Ch. Feb. 26, 2016)) [hereinafter Chancery Opinion] (―Indeed, in making an
award of fees to [Martha], the Court relied upon Katten‘s invoices as sponsored by [Martha].‖).
16
   Martha claims entitlement to these fees. Neither Kusper nor his new firm has joined in this
conflict.
17
   Chancery Opinion at Add. 7–8 (quoting Doroshow, Pasquale, Krawitz & Bhaya v. Nanticoke
Mem’l Hosp., Inc., 36 A.3d 336. 342 (Del. 2012)) (emphasis added).
                                              6
The issue below was decided on Katten‘s motion for summary judgment, and there

are no disputed issues of material fact.18 As the Court of Chancery noted:

       [Martha] has raised no issues of material fact as to Katten‘s contention
       that she owes the firm at least $275,000, the amount of the fee award.
       There may have been disagreements between Katten and [Martha],
       but [Martha] has not offered a factual basis for concluding that she
       was ‗overbilled‘ by an amount that would reduce the amount she owes
       below the fee award.19

Martha does not dispute this finding on appeal.20 Thus, the sole issue on appeal is

whether the Court of Chancery‘s requirement that a charging lien can only be

obtained for unpaid services that directly relate to a client‘s recovery was a proper

prerequisite to impose on Katten‘s equitable right to a charging lien.

                                             II.

       Although Delaware does not have a statute governing charging liens,

Delaware has a long lineage of cases recognizing charging liens as a matter of

common law.21         Two recent Delaware cases address charging liens.22                     In

Doroshow,23 this Court confirmed that Delaware recognizes the long-standing


18
   This Court reviews summary judgment determinations de novo. ConAgra Foods, Inc. v.
Lexington Ins. Co., 21 A.3d 62, 68 (Del. 2011). Summary judgment should be granted if there is
no genuine issue as to any material fact and the moving party is entitled to judgment as a matter
of law. Ct. Ch. R. 56.
19
   Chancery Opinion at Add. 5.
20
   Answering Br. at 4.
21
   See, e.g., Royal Ins. Co. v. Simon, 174 A. 444, 446 (1934).
22
   Doroshow, Pasquale, Krawitz & Bhaya v. Nanticoke Mem’l Hosp., Inc., 36 A.3d 336 (Del.
2012); Zutrau, 2014 WL 7013578 (Del. Ch. Dec. 8, 2014), aff’d, 123 A.3d 938 (Del. 2015),
reargument denied (Sept. 17, 2015), cert. denied, 136 S. Ct. 1198 (2016).
23
   36 A.3d 336 (Del. 2012).
                                               7
common law right of charging liens.24 In Zutrau, the Court of Chancery adopted

the definition provided by Corpis Juris Secundum that a charging lien is ―an

equitable right to have costs advanced and attorney‘s fees secured by the judgment

entered in the suit wherein the costs were advanced and the fee earned.‖25 Today,

we also endorse that definition of a charging lien.

       Here, the modifications to Perry‘s and Todd‘s employment agreements—

which are the basis for Court of Chancery‘s fee award—were adopted as a result of

Martha‘s and Katten‘s efforts in the derivative and double-derivative action.26

Furthermore, Katten‘s unpaid fees arose from the same litigation that produced the

benefits for the Sutherland Lumber Companies and which led to the Court of

Chancery‘s award of attorney‘s fees. Therefore, based on our definition of a

charging lien, Katten is entitled to a lien on the entire fee award of $275,000. The

historical rationale for a charging lien—to promote justice and equity27 by




24
   Id. at 340.
25
   Id. at *1 (quoting 7A C.J.S. Attorney & Client § 446 (Westlaw 2014)).
26
   Martha does not dispute that Katten‘s services helped obtain the benefits for the Sutherland
Lumber Companies. Indeed, she writes in her Answering Brief that ―Katten has been paid in full
for the litigation services it provided to [Martha] in 2006 through 2008, the services that
produced the award as identified by the Chancery Court in its July 2014 Opinion.‖ Answering
Br. at 8. Similarly, in her opposition to Katten‘s motion for summary judgment in the Court of
Chancery, Martha stated that ―Katten has already been compensated fully by [Martha] for
services provided to [Martha] in 2006, 2007, and 2008 that resulted in the $275,000 award.‖
App. to Opening Br. at A1003.
27
    DiLoreto v. Tiber Holding Corp., 804 A.2d 1055, 1056 (Del. 2001) (―The rationale for
permitting attorneys to assert a charging lien is the promotion of justice and equity.‖).
                                              8
compensating the attorney for her efforts28 and thus encouraging attorneys to

provide legal services to clients29—also supports this conclusion.

       In its decision, the Court of Chancery seemed to read Doroshow as standing

for a rule that an attorney may only seek a charging lien for fees the attorney

incurred that were directly connected to her client‘s recovery.                  The Court of

Chancery cited Doroshow‘s finding that, because the law firm in that case

represented its client on a contingent fee basis, it was entitled to a charging lien

because ―the law firm had not been compensated before its work produced the

funds.‖30 The Court of Chancery reasoned that because Katten had already been

paid for the services that led to the benefits for the Sutherland Lumber Companies,

it was not entitled to a charging lien. But, Doroshow dealt with a charging lien

based on a contingency fee, and we held that the law firm was entitled to its agreed

40% contingent fee. Our decision in Doroshow did not limit the scope of charging

liens in general. Rather, Doroshow demonstrates the application of this equitable

right to a particular type of fee arrangement, and one fundamentally different than

the one between Martha and Katten.



28
   See Zutrau, 2014 WL 7013578, at *4 (―The rationale underlying the Delaware charging lien
cases is compensating the attorney for her efforts.‖).
29
   E.g., Bero-Wachs v. Law Office of Logar & Pulver, 157 P.3d 704, 706–07 (Nev. 2007) (―The
purpose of [Nevada‘s charging lien statute] is to secure attorney fees and to ‗encourag[e]
attorneys to take cases of those who could not otherwise afford to litigate.‘‖ (quoting Muije v. A
North Las Vegas Cab Co., 799 P.2d 559, 561 (Nev. 1990))).
30
   Chancery Opinion at Add. 7 (quoting Doroshow, 36 A.3d at 342).
                                                9
       Here, Katten billed Martha regularly for its services based on the amount of

time Katten‘s attorneys spent on the case and the attorneys‘ hourly rates. Katten

billed Martha for approximately $3.5 million, of which Martha paid roughly $2.7

million. That Katten‘s services underlying the unpaid fees did not result in any

benefit to the Sutherland Lumber Companies does not matter. In the case of hourly

billing, unlike with a contingency fee, the total amount that the client is required to

pay her lawyer is not based on the client‘s recovery.31 In Zutrau, the Court of

Chancery considered the scope of a charging lien in the context of hourly billing

and explained that ―[i]t is no secret that litigation is expensive and that the costs of

prosecution easily can exceed the recovery.‖32 The Court of Chancery found, ―that

the cost of prosecution conceivably could exceed the recovery does not excuse

Zutrau from paying those fees.‖33 If, as here, an attorney has unpaid fees that are

greater than the client‘s recovery, the attorney is entitled to a charging lien on the

entire recovery. Moreover, the client remains obligated to pay her attorney any

remaining unpaid fees. Martha was required to pay Katten its reasonable fees in

accordance with their agreement whether she won or lost. Because Martha did not

pay Katten for all of its services stemming from the litigation in which Katten

produced the only benefits, Katten is entitled to the equitable right of a charging


31
   See Zutrau, 2014 WL 7013578, at *2.
32
   Id.
33
   Id.
                                          10
lien on the entire $275,000 fee award.              Finding otherwise would lead to an

inequitable result where attorneys with a claim for unpaid fees from litigation—

where work had been billed on an hourly basis—could use the equitable right of a

charging lien only to recover fees relating to the services that were directly

connected to the litigation‘s beneficial results.

       Like other contracts, contracts for the provision of legal services create

incentives for parties, including clients. When a party, such as Martha, agrees to

pay hourly fees to prosecute a complex case, she is assuring her counsel that it will

not suffer the commercial damage of uncompensated services if it presses her

claims as aggressively as she demands and as the law permits. To permit a client

who is a party to such an agreement to escape a charging lien as if she made a strict

contingency fee agreement limiting fees to a percentage of recovery is to judicially

rewrite the contract at the expense of the attorney and to undermine the traditional

purpose of a charging lien.34

       For the foregoing reasons we reverse the Court of Chancery‘s decision and

remand the matter to the Court of Chancery to enter Katten‘s charging lien on the

entire fee award of $275,000.

34
   See supra notes 27–28; Doroshow, Pasquale, Krawitz & Bhaya v. Nanticoke Mem’l Hosp.,
Inc., 36 A.3d 336, 340 (Del. 2012) (stating the rationale for an attorney‘s charging lien that
―attorneys have a right to compensation for funds recovered by their efforts‖); see also 7A C.J.S.
Attorney & Client § 523 (Westlaw 2016) (―The rationale for permitting attorneys to assert a
charging lien is the promotion of justice and equity and that a successful litigant should not be
allowed to appropriate the whole of a judgment in favor of the client without paying thereout for
the services of an attorney in obtaining such judgment.‖).
                                               11